Citation Nr: 0943065	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  97-18 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
Type II as a result of exposure to herbicide agents.

2.  Entitlement to an initial compensable evaluation for 
service- connected laceration scars of the left forehead and 
right lower lip.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to August 
1970.  He also has unverified service in the United States 
Naval Reserves from July 1986 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and May 2003 rating 
decisions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

In a September 2005 decision, the Board denied entitlement to 
service for diabetes mellitus, herniated cervical disc 
disease and tonsillitis, and a compensable evaluation for 
service-connected laceration scars of the left forehead and 
right lower lip.  The Board also determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for post-operative 
bilateral carpal tunnel syndrome with scars under the 
provisions of 38 U.S.C.A. § 1151.  

The Veteran appealed the Board's September 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In a May 2009 Memorandum Decision, the Court partially 
affirmed and partially vacated the Board's June 2005 
decision, and remanded the issues of service connection for 
diabetes mellitus and a compensable evaluation for facial 
scars for development and readjudication consistent with the 
directives contained therein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran is seeking to establish service connection for 
diabetes mellitus on a presumptive basis due to his alleged 
exposure to herbicide agents during active service.

Service connection can be established on a presumptive basis 
for certain diseases associated with exposure during service 
to herbicides.  See 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 
3.309.  Diabetes mellitus is such a disease.  38 C.F.R. 
§3.309(e).

A Veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a).  

In this case, the Veteran served onboard the U.S.S. 
Kittyhawk.  This ship has been determined to have been 
offshore Vietnam during the Veteran's period of service.  
However, recent litigation has upheld VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of his or her military 
duty in order to be entitled to the presumption.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) cert. denied 129 S.Ct. 
1002 (2009).  The Veteran has asserted that he disembarked 
from his assigned ship and that he had service in-country.  

In his February 2004 Substantive Appeal, the Veteran 
maintained that in March 1969, he and other service members 
flew from Travis Air Force Base in California to Da Nang, 
Vietnam on Branit International.  They stayed in Da Nang for 
a day and a half, then flew from Da Nang to Japan where they 
boarded the U.S.S. Kitty Hawk.  

He also reported that around June 30, 1969, he flew from the 
ship to the Republic of Vietnam to deliver supplies.  He 
stayed on the ground in Vietnam for a day and a half, then 
flew back to the ship around July 2, 1969, while it was 
offshore in the Tonkin Gulf.  

In an April 2005 statement, the Veteran reported that he was 
ordered to the U.S.S. Kitty Hawk in 1968 and had a brief lay-
over that lasted two to three hours in Da Nang, during which 
time he disembarked from the plane.  He then boarded the 
plane again and finally caught up to the U.S.S. Kitty Hawk in 
port at Sasbo, Japan.  

According to VA Form 3101 completed in December 2002, the 
National Personnel Records Center (NPRC) reported that the 
Veteran served aboard the U.S.S. Kitty Hawk, which was in the 
official waters of the Republic of Vietnam from June 28, 1969 
to July 15, 1969 and July 27, 1969 to August 16, 1969.  
However they were unable to determine whether he had in-
country service in the Republic of Vietnam.

Although the RO took steps to confirm the whereabouts of the 
Veteran's ship during his period of service, they did not 
take steps to confirm the various duties that may have taken 
him off of the ship and onto the shores of Vietnam.  Such 
records include ship logs and daily reports, which would 
document who came and went from the U.S.S. Kittyhawk during 
its period of time off the shores of Vietnam.  The Board 
finds that the Veteran's 201 file would also be helpful in 
deciding this matter in that it should contain pertinent 
evidence of his in-service locations, including any temporary 
duty to Vietnam.  These records are within the custody of a 
federal department or agency and therefore fall under the 38 
C.F.R. § 3.159(c)(2) duty to assist.

The Veteran also contends that his service-connected facial 
scars of the forehead and lip are more disabling than the 
current noncompensable evaluation reflects.  

Review of the record reveals the Veteran last underwent a VA 
examination in May 2003.  To ensure that the record reflects 
the current severity of his condition, the Board finds that a 
more contemporaneous examination is needed to properly 
evaluate the service-connected scars under consideration.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  
The examination should include a review of the claims file 
and past clinical history, with particular attention to the 
severity of present symptomatology, as well as any 
significant pertinent interval medical history since his VA 
examination in 2003.  

Also, the Veteran is appealing the original assignment of the 
disability ratings for his service-connected facial scars 
following the award of service connection.  In such a case, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Given the foregoing, the 
disability evaluation must be considered from 1990 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran additional or 
corrective VCAA notice with regard to his 
claims, such as providing him with 
updated notice of what evidence has been 
received and not received by VA, as well 
as who has the duty to request evidence, 
and what development must be undertaken 
by VA in accordance with applicable case 
law.  See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  

2.  Provide the Veteran an opportunity to 
submit additional evidence to confirm his 
presence in Vietnam, including witness 
statements, letters referencing such 
travel, or other evidence that would 
support his contention that he set foot 
in Vietnam.

3.  Obtain the Veteran's service 
personnel records (201 File), including 
all records of his assignments, whether 
permanent or temporary duty stations; all 
travel orders; and all temporary duty 
(TDY) orders.  All requests for these 
records should be documented in the 
claims file.  Any responses, positive or 
negative should also be documented, and 
requests must continue until the AOJ 
determines that these records do not 
exist or that further attempts to obtain 
them would be futile.  If these records 
cannot be obtained, then inform the 
Veteran of the unavailability of these 
records, as well as the steps taken by 
the AOJ to obtain them.  Notify the 
Veteran that he should submit any such 
records in his possession.

4.  Obtain ship logs, daily reports, and 
other potentially relevant data from the 
U.S.S. Kittyhawk for the period of time 
that the Veteran served, particularly 
from June 28, 1969 to July 15, 1969 and 
from July 27, 1969 to August 16, 1969, 
the period during which the ship was off 
the shores of Vietnam with the Veteran 
onboard.  

Specifically, the AMC/RO should attempt 
to confirm the Veteran's report that he 
arrived by plane from Travis Air Force 
Base in California to Da Nang, Vietnam in 
March 1969 or, in the alternative, 
sometime between November and December in 
1968.  

The AMC/RO should also attempt to confirm 
the Veteran's report that he and other 
crewmembers were sent ashore in Vietnam 
between June 30, 1969 and July 2, 1969, 
to deliver supplies.  

Any responses, positive or negative 
should also be documented, and requests 
must continue until the AOJ determines 
that these records do not exist or that 
further attempts to obtain them would be 
futile.  If no records are available, a 
response to that effect is required and 
should be documented in the file and the 
Veteran appropriately notified.

5.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
disabilities, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the Veteran are 
unavailable, a notation to that effect 
should be inserted in the file.  He and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

6.  The Veteran should be afforded a 
dermatology examination to assess the 
severity of the service-connected 
scarring of his left forehead and right 
lip.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect 
that such review is accomplished.  All 
clinical findings should be reported in 
detail, and all tests and studies deemed 
necessary by the examiner should be 
performed.

The physician should provide a detailed 
description of each scar, to include, but 
not limited to, the following: the size 
of each scar and scar areas in square 
inches or square centimeters; whether any 
scar is superficial (not associated with 
underlying soft tissue damage); whether 
any scar is deep (associated with 
underlying soft tissue damage); whether 
any scar is unstable (with frequent loss 
of covering of skin over the scar); 
whether any scar is well-healed, painful, 
tender, adherent, and/or ulcerated; and 
whether any scar causes limited motion or 
other limitation of function of an 
affected bodily part.  If so, the 
physician should describe in detail the 
limitation(s), and extent and severity 
thereof.  

If the scars do not cause limited motion 
or other limitation of function of an 
affected bodily part, the physician 
should specifically so state in the 
examination report.  The examiner should 
also describe the extent of disfigurement 
or deformity resulting from the scars.  
Color photographs should be included with 
the examination report if deemed 
necessary or helpful.

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate each claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


